Dismiss and Opinion Filed June 9, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01117-CV

                        ARLENE SMITH, Appellant
                                 V.
                     SEACREST APARTMENTS, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03394-D

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      After appellant failed to timely file her brief, we directed appellant by postcard

dated May 16, 2022 to file her brief within ten days and cautioned her that failure to

do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See id.; id. 42.3(b),(c).




211117f.p05                               /Robert D. Burns, III//
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ARLENE SMITH, Appellant                        On Appeal from the County Court at
                                               Law No. 4, Dallas County, Texas
No. 05-21-01117-CV          V.                 Trial Court Cause No. CC-21-03394-
                                               D.
SEACREST APARTMENTS,                           Opinion delivered by Chief Justice
Appellee                                       Burns. Justices Molberg and Smith
                                               participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 9th day of June, 2022.




                                       –3–